         Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

Michael Picard,
Plaintiff

v.                                                                                      No. 16-cv-1564

Patrick Torneo, John Jacobi, and John Barone,                                               May 6, 2019
Defendants

                  Motion to Preclude Testimony of Stavros Mellekas



        In support of their motion for summary judgment in this police misconduct case,

the defendants seek to introduce the testimony of a colleague who opines about his

investigation into whether the defendants broke workplace rules during their encounter

with plaintiff Michael Picard. The testimony is based on the affiant’s specialized

training as a police employee, and is therefore only admissible if it satisfies Fed. R. Evid.

702’s strictures for expert testimony. But the testimony instructs the Court as to the

defendants’ states of mind and on legal conclusions to reach, is unhelpful, and is based

on an unreliable methodology, so it does not meet Rule 702.



1.      Facts

        In January 2018, the defendants disclosed Stavros Mellekas as one of their

proposed experts, and Mr. Picard deposed him a month later. Mellekas’s purported

expertise stems from his being assigned1 to conduct a state police internal affairs

investigation about whether the defendants broke any internal rules during their

encounter with Mr. Picard.2 Mellekas did not decide which state police rule violations
1 Mellekas Depo. 46:12-22. The transcript of Mr. Mellekas’s deposition is attached to this motion as
  Exhibit 1.
2 See Mellekas Depo. 31:24-32:6 (testifying that the internal affairs charges to be investigated are
  formulated by “consult[ing] the operations manuals”), id. 72:11-20 (testifying about his findings as to

                                                     1
         Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 2 of 10



would be the subject of his inquiry; those choices had been made for him by his

superiors.3 In December 2016, after obtaining the approval of his superior,4 Mellekas

issued a report concluding that no rule violations had occurred. 5

        In both his Fed. R. Civ. P. 26(a)(2)(C) summary,6 and at deposition, Mellekas

specified that he proposed to offer the Court just three opinions.7 The first opinion was

that the conversation between the defendants captured by Mr. Picard’s camera was

intended to ensure that probable cause existed for the criminal charges laid against

Picard.8 His second opinion ventured that the conversation was similar to conversations

that Mellekas has heard throughout his career as a police employee. 9 His final opinion

was to be that the defendants possessed the discretion to charge Mr. Picard with none–

or a subset–of the offenses that they imagined him to have committed. 10

        But eighteen months after his deposition, the defendants filed an affidavit from

Mellekas in support of summary judgment offering none of those opinions, and

substituting instead a previously undisclosed one: that the defendants’ behavior was

“reasonable.” See Stavros Mellekas Aff. [ECF # 76-7] ¶¶ 19, 20, 22, 41, 49; see also id.

¶¶ 31 (opining that one of the charges laid against Mr. Picard was “founded in fact”), 44


   those charges).
3  Id. 46:12-48:23; 49:2-15.
4  Id. 67:15-68:2.
5  Id. 72:5-10.
6  That summary is attached to this motion as Exhibit 2.
7  Mellekas Depo. 25:25-26:3 (confirming that he proposed no other testimony than that disclosed in
   writing).
8 The defendants disclosed Mellekas’s testimony as dealing with appropriateness of, and probable cause
   for, the charges in separate paragraphs. Ex. 2 at 2. But at deposition, Mr. Mellekas described them as
   the same inquiry: appropriateness concerns “any time you’re going to lodge charges against someone,
   you take the elements of the crime . . . and ensure that it fits and is appropriate,” Mellekas 78:14-18,
   while the existence of probable cause turns on whether “the actions and the facts and circumstances
   are appropriate and fit the elements of the charges.” Id. 78:24-79:6. See generally, e.g., Coffey v.
   Callaway, 86 F. Supp. 3d 111, 119 (D. Conn. 2015) (“To ascertain the existence of probable cause, we
   look at the facts as the [police] officers knew them in light of the specific elements of each crime.”)
   (internal quotation omitted). Mr. Picard therefore treats them as equivalent.
9 Ex. 2 at 2; Mellekas 78:8-23.
10 Ex. 2 at 2; Mellekas 79:24-81:16.

                                                     2
         Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 3 of 10



(opining that the defendants “took appropriate action”). Generously construing his

affidavit, Mellekas appears to have employed the methodology of speaking with the

defendants while conducting the internal investigation,11 viewing a video posted to

YouTube,12 and by visiting the site of Mr. Picard’s protest.13

        Mr. Picard now moves to preclude Mellekas’s testimony.



2.      To be Admissible at All, Mellekas’s Affidavit Must Pass Muster as
        Expert Testimony Because It is Based on his Specialized Training and
        Experience

        At the outset, the way in which Mellekas’s affidavit prefixes his conclusions with

past tense descriptions of what he wrote in his report, rather that by stating them

directly, might tempt a reader to consider them lay opinions. See, e.g., Mellekas Aff.

¶¶ 19 (“I found that the officers here . . . had ‘reasonable suspicion’ . . .”), 22 (“I found

that Trooper Barone’s taking of Mr. Picard’s . . . video camera . . . was reasonable . . .”),

43 (“I concluded in my IA investigation that Mr. Picard’s claim . . . was

‘unfounded’ . . .”) (emphases added). However, our court of appeals forbids police from

testifying as laypeople where their testimony is based on any specialized training or

experience, and requires such testimony to be gauged by Rule 702 expert standards.

        Lay opinions are admissible, in relevant part, only if they are “not based on

scientific, technical, or other specialized knowledge,” Fed. R. Evid. 701(c), to “ensure[]

that a party will not evade the expert witness disclosure requirements . . . by simply

calling an expert witness in the guise of a layperson.” Id. advisory committee’s note.

Any opinion that “rests in any way upon . . . other specialized knowledge” of a witness

must be treated as an offering of expert testimony under Fed. R. Evid. 702. United
11 Mellekas Aff. ¶¶ 16, 17.
12 Id. ¶ 15.
13 Id. ¶ 23.

                                               3
         Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 4 of 10



States v. Garcia, 413 F.3d 201, 215 (2d Cir. 2005). And so, our circuit has a bright-line

rule: “the foundation requirements of Rule 701 do not permit a law enforcement agent

to testify to an opinion so based and formed if the agent’s reasoning process depended,

in whole or in part, on his specialized training and experience.” Id. at 216.

        That is precisely the forbidden disguise in which the defendants propose to cloak

Mellekas. Both his affidavit and his expert disclosure identify his purported value as

lying in “his background, training and experience,” and “the knowledge derived from his

experience as a Connecticut State Police [o]fficer . . ..”14 And his affidavit comprises a

narration of his inquiry into whether Barone, Jacobi, and Torneo broke any of their

employer’s rules, from Mellekas’s position within the state police office conducting

internal affairs investigations: unquestionably specialized training and experience not

possessed by laypeople. Accordingly, the affidavit is only admissible if it satisfies Fed. R.

Evid. 702’s requirements.



3.      Mellekas’s Testimony is Inadmissible Because Whether or Not the
        Defendants Broke any Workplace Rules is Irrelevant to this
        Litigation

        Viewed as would-be expert testimony, Mellekas’s affidavit faces an immediate

barrier of helpfulness. The affidavit recites the steps taken and conclusions reached by

Mellekas during the course of investigating whether the defendants violated any state

police rules during their encounter with Mr. Picard. As the question of whether state

police employee conduct rules were violated is not at play in this litigation, expert

testimony on that subject is inadmissible.

        To be admissible, expert testimony must, among other things, “help the trier of

14 Ex. 2 at 1-2. See also Mellekas Aff. ¶¶ 2-5, 14, 16 (reciting Mellekas’s employment history, education,
   and placement in the internal affairs section of the state police).

                                                     4
        Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 5 of 10



fact . . . determine a fact in issue.” Fed. R. Evid. 702(a). “Courts interpret this inquiry as

one that asks if the testimony is relevant.” Washington v. Kellwood Co., 105 F. Supp. 3d

293, 308 (S.D.N.Y. 2015). Relevance, in turn, is gauged by whether a proffered piece of

evidence will be “of consequence in determining the action.” Fed. R. Evid. 401(b).

       None of Mr. Picard’s claims rely in any way on the state police employee conduct

rules being broken or not. His claims turn on the federal law governing free expression,

the right to receive information, and the right against unreasonable seizure, none of

which are decided in reference to a non-party government employee’s thoughts on the

subject.

       Mellekas’s thoughts on reasonableness also contravene Fed. R. Evid. 702(c)’s

requirement that expert opinion be “the product of reliable principles and methods.”

Mellekas describes the method by which he arrived at his conclusions as conducting an

investigation into whether the defendants here violated any of their employer’s rules

when dealing with Mr. Picard. He conducted that investigation according to state police

rules, with the input of his superiors and while balancing considerations of labor

relations.15 While such methods might lead to admissible testimony in, say, a case in

which an employee claims that his employer failed to follow its internal investigatory

procedures before demoting him, they are unreliable as against the objective inquiry

provided by discovery and motion practice under this Court’s aegis.




15 See Mellekas Depo. 27:2-28:8, 34:5-15 (describing collective bargaining agreement’s effect on the
   categorization of complaint severity); id. 60:15-25 (testifying that employees being interviewed are
   permitted to bring union representation with them); id. 103:8-104:16 (describing the union’s input on
   timing of the investigation).

                                                    5
       Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 6 of 10



4.    Mellekas’s Testimony Must be Precluded Because It Offers Prohibited
      Conclusions About the Defendants’ States of Mind

      Mellekas’s testimony also founders in offering his conclusions about what the

defendants knew, how they formed their beliefs, and whether those beliefs were proper.

Such testimony is off-limits to experts.

      “[L]ay matters which a jury is capable of understanding and deciding without the

expert’s help” are not fair game for expert testimony, because such testimony would be

unhelpful to the court. Andrews v. Metro N. Commuter R.R., 882 F.2d 705, 708 (2d

Cir. 1989). A person’s state of mind or motivation is a paradigmatic example of a lay

matter: when an expert reviews the same evidence that a jury would and reaches

conclusions about what that evidence shows about a person or entity’s intent or

understanding, “[a]ny juror could have employed common sense to perform the same

analysis.” RFMAS, Inc. v. So, 748 F. Supp. 2d 244, 268-9 (S.D.N.Y. 2010). As a result,

“belief about a party’s state of mind is an improper subject for expert testimony,”

Highland Capital Mgmt. v. Schneider, 551 F. Supp. 2d 173, 182-3 (S.D.N.Y. 2008), as is

expert testimony drawing inferences about the intent or motive of parties. Rezulin

Prods. Liab. Litig., 309 F. Supp. 2d 531, 546-7 (S.D.N.Y. 2004).

      And so, courts in our circuit reliably strike such testimony. See, e.g., Andrews,

882 F.2d at 708 (striking expert’s testimony about the thought processes and feelings

that led plaintiff to confusedly stare into the headlights of an oncoming train rather than

step off the tracks); Scott v. Chipotle Mexican Grill, 315 F.R.D. 33, 46 (S.D.N.Y. 2016)

(striking expert testimony that “assign[ed] motivation or intent behind [the defendant’s]

business model”); In re Mirena IUD Prod. Liab. Litig., 169 F. Supp. 3d 396, 466

(S.D.N.Y. 2016) (forbidding defense expert from testifying “as to what type of

[prescription] label the FDA would or would not have ultimately accepted or rejected” as

                                             6
         Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 7 of 10



“impermissible speculation as to the state of mind of the FDA.”); In re Xerox Corp. Sec.

Litig., 746 F. Supp. 2d 402, 415 (D. Conn. 2010) (cautioning that because of helpfulness

requirement, the challenged expert “would not be allowed to give testimony at trial as to

what management knew or should have known.”); Stern v. Shammas, No. 12-cv-5210,

2015 WL 4530473, at *4 (E.D.N.Y. July 27, 2015) (striking expert’s theory about the

‘real’ reason the defendant arrested the plaintiff); Board of Trustees of AFTRA Ret.

Fund v. JPMorgan Chase Bank, No. 09-cv-3020, 2011 WL 6288415, at *8 (S.D.N.Y.

Dec. 15, 2011) (striking expert testimony about what various employees of the defendant

knew or understood, explaining that such items were “inference[s] that the finder of fact

may choose to accept or reject”).

        This same result is unavoidable here, as Mr. Mellekas proposes to testify to the

same prohibited subject matter. He wishes to instruct the Court about what the

defendants “reasonably believed,”16 what was “immediately apparent to” them,17 what

they could “reasonably infer,”18 how Barone “formed []his opinion” about probable

cause,19 what facts the defendants would have thought to be “[o]f further concern,” 20

their being “very aware of” the day’s date,21 and why it was “reasonable for . . . Barone to

wish” to document his confrontation of Mr. Picard.22

        All such putative testimony is inadmissible. In order to resolve any disputes of

material fact, the jury will review the record, employ common sense, and decide what

motivated the defendants to charge Mr. Picard with crimes. There is no place for a

colleague of the defendants who possesses no first-hand knowledge of the relevant

16 Mellekas Aff. ¶ 20.
17 Id. ¶ 27.
18 Id. ¶ 29.
19 Id. ¶ 38.
20 Id. ¶ 39.
21 Id. ¶ 40.
22 Id. ¶ 41.

                                             7
        Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 8 of 10



events to opine about the contents of the defendants’ heads.



5.     Mellekas’s Testimony is Inadmissible Because It Proposes to Instruct
       the Court About Which Conclusions of Law to Reach on Qualified
       Immunity

       Lastly, Mellekas’s testimony appears to be an attempt to tell the Court what

conclusion to reach on the legal question of qualified immunity. See Defs.’ Memo in

Support of Summ. J. [ECF # 76-1] 50 (relying on Mellekas’s having “found that none of

the actions of the Defendants were unreasonable” as a basis for granting them

immunity). Experts may not do so.

       “Legal conclusions offered by both lay and expert witnesses are inadmissible

because it is not for a witness to instruct the court on the law.” Brown-Criscuolo v.

Wolfe, No. 05-cv-1486, 2007 WL 2439421, at *2 (D. Conn. Aug. 24, 2007). That role

belongs to the judge. See also Hygh v. Jacobs, 961 F.2d 359, 363 (2d Cir. 1992) (“This

circuit is in accord with other circuits in requiring exclusion of expert testimony that

expresses a legal conclusion.”). Additionally, experts may not “usurp . . . the role of the

jury in applying that law to the facts before it,” as when an expert proposes to testify that

a given set of facts satisfies–or fails to satisfy–a legal standard. United States v.

Lumpkin, 192 F.3d 280, 289 (2d Cir. 1999) (internal quotation omitted). See also, e.g.,

Andrews, 882 F.2d at 709 (concluding that expert testimony improperly opined that the

facts demonstrated the defendant to have violated a standard of care); accord Fed. R.

Evid. 704 advisory committee note (explaining that the rule continues to bar “the

admission of opinions which would merely tell the jury what result to reach, somewhat

in the manner of the oath-helpers of an earlier day”).

       To the extent that Mellekas’s affidavit proposes to tell the Court whether the


                                              8
       Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 9 of 10



defendants’ behavior was reasonable for Fourth Amendment purposes or whether

probable cause existed to charge Mr. Picard with any crimes, it is inadmissible. The

Court will decide those questions on the facts available to it and the governing law, and

an expert has no role in instructing the Court on that subject.



6.    Conclusion

      The proposed testimony of Stavros Mellekas is based upon his specialized

training and experience as a police employee, and therefore must be evaluated for

admissibility against Fed. R. Evid. 702. His testimony does not satisfy Rule 702 because

it opines about the defendants’ states of mind, instructs the Court about legal

conclusions to reach, is unhelpful, and is based on an unreliable methodology. The

Court must therefore preclude the defendants from using his testimony in this dispute.



                                                        /s/ Dan Barrett
                                              Dan Barrett (# ct29816)
                                              ACLU Foundation of Connecticut
                                              765 Asylum Avenue, 1st Floor
                                              Hartford, CT 06105
                                              (860) 471-8471
                                              e-filings@acluct.org

                                              Counsel for Mr. Picard




                                             9
Case 3:16-cv-01564-WWE Document 84 Filed 05/06/19 Page 10 of 10



                      Certificate of Service


        I certify that a copy of foregoing and its appendices
        was filed electronically on May 6, 2019. Notice of this
        filing will be sent by e-mail to all parties by operation
        of the Court’s electronic filing system. Parties may
        access this filing through the Court’s CM/ECF System.



                            /s/ Dan Barrett
                              Dan Barrett




                                   10
